             Case 1:21-mc-00194-KPF Document 41-2 Filed 07/29/21 Page 1 of 2
                                                          Thursday, July 29, 2021 at 18:02:38 Eastern Daylight Time


Subject: Re: Jowers Transcript
Date: Tuesday, July 20, 2021 at 6:02:08 PM Eastern Daylight Time
From: Robert Tauler
To:      David Korzenik
CC:      Luca Stein, Valerie Saryan, Terence Keegan, Zachary Press

Can you forward to me what they sent to you? No oﬀense, but you don’t seem trustworthy to me, especially since
you didn’t reveal the liQle castaway Robert Kinney you had listening in on the call, before he cowardly stayed silent
when I pulled his card in front of the clerk. As the Skipper you must have been disappointed.

It’s also important to me that I have the Judges words that your hours were “grossly exaggerated” in ink just as soon
as possible. This will be the sentence they remember you (and your dishonest colleagues) by for the rest of their
careers.

You should have never come at me. You made your choice, and now you will live with it. Never side with guys like
Kinney without doing your homework.

Robert Tauler, Esq.
Tauler Smith LLP
626 Wilshire Blvd. Suite 510
Los Angeles, CA 90017
(310) 590-3927
www.taulersmith.com


       On Jul 20, 2021, at 3:47 PM, David Korzenik <dkorzenik@mkslex.com> wrote:



       Southern District Reporters conﬁrmed receipt of our request for a transcript on July
       9. They will provide it within 30 days. We should have it the ﬁrst week of August.


       David S. Korzenik
       Miller Korzenik Sommers Rayman LLP
       The Paramount Building
       1501 Broadway, Suite 2015
       New York, NY 10036
       Tel.: 212-752-9200
       Cell: 917-903-8779
       Fax: 212-688-3996
       dkorzenik@mkslex.com
       MKSR.Law


       From: Robert Tauler <rtauler@taulersmith.com>
       Date: Tuesday, July 20, 2021 at 4:58 PM
       To: David Korzenik <dkorzenik@mkslex.com>, Luca Stein <lstein@taulersmith.com>,
       Valerie Saryan <vsaryan@taulersmith.com>
       Cc: Terence Keegan <tkeegan@mkslex.com>, Zachary Press <zpress@mkslex.com>

                                                                                                                   Page 1 of 2
     Case 1:21-mc-00194-KPF Document 41-2 Filed 07/29/21 Page 2 of 2


Subject: Jowers Transcript

Counsel,

The Court ordered that your side obtain a transcript of the oral ruling two weeks ago. Have you
done so? If so, can you send it over? We need it for the appeal.

Robert Tauler, Esq.
Tauler Smith LLP
626 Wilshire Blvd. Suite 510
Los Angeles, CA 90017
(310) 590-3927
www.taulersmith.com




                                                                                                  Page 2 of 2
